DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the preliminary amendment filed on 8/21/2018. Per the amendment, claims 2, 4-5, 7, 10, 21-27, 29-30, and 32-36 have been amended, and claims 3, 6, 8-9, 11-20, 28, and 31 are cancelled. As such, claims 1-2, 4-5, 7, 10, 21-27, 29-30, and 32-36 are pending in the instant application.

Claim Objections
Claim 4 is objected to because of the following informalities:  “first and second mechanisms” should be written as –first and second oscillation mechanisms--.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second oscillation mechanisms in claims 1, 4-5, 7, 10, 32, 34, and 35-36; drive element in claims 4-5, 7,27,30, and 35-36; drive head in claim 7; linkage in claims 7, 10, 27, 30; first and second eccentric arrangements in claims 10, 21-22, and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens (US 2007/0290632 A1).
With respect to claim 1, Stevens teaches An exercise apparatus (Fig.6) comprising; a platform (120) configured to support a user thereon ([0024]); at least first and second oscillation mechanisms arranged to cause movement of the platform ([0043] “pair of independently variable linear motors” because the first and second oscillation mechanisms are being interpreted under 35 USC 112(f) to include the motor, belt and pulley system as described in the disclosure or equivalents thereof, the linear motor provides oscillating motion to the platform and is therefore an equivalent oscillation mechanism; Fig.7, 114a and 114b); the first oscillation mechanism (114a) arranged to impart drive to the platform to oscillate in a first frequency range and at a first amplitude ([0044],”the controller 127 may independently control amplitude and frequency of the reciprocation of the two linear motors 114A, 114B”); and the second oscillation mechanism (114b) arranged to impart drive to the platform to oscillate in a second frequency range and at a second amplitude ([0007] varying the frequency, ; and wherein the first amplitude is greater than the second amplitude (if the motors are operating at different amplitudes then it would naturally follow that one amplitude is greater than the other), and wherein each of the first and second oscillation mechanisms (114a and 114b) is arranged to generally impart drive to the platform (120) in substantially the same direction (the linear motors are identical and impart drive in a vertical motion and therefore in the same direction).
With respect to claim 32, Stevens teaches further comprising an apparatus housing (Fig.7, 104) for supporting the platform (120) and the first and second oscillation mechanisms ([0047], “base” 104).
With respect to claim 33, Stevens teaches wherein the platform (120) is pivotally mounted to the apparatus housing such that the platform is able to pivot about a platform pivotal axis (see annotated Fig. 9 below where platform 120 is pivoting about the platform pivotal axis).
With respect to claim 34, Stevens teaches wherein the direction of movement of the first and second oscillation mechanisms (114a and 114b) is substantially in the same plane perpendicular to the platform pivotal axis (See annotated Fig.9).

    PNG
    media_image1.png
    344
    535
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ceoldo et al. (US 2012/0296244 A1)  in view of Wu (US 2007/0239088 A1).
claim 1, Ceoldo teaches an exercise apparatus (Fig.8, [0001]) comprising; a platform (Fig.8, upper plates 12 and 13, [0014] upper plate may comprise of just one upper plate coupled to the intermediate plate; [0020], the upper plate may comprise just one upper plate) configured to support a user thereon ([0051]); at least first and second oscillation mechanisms (Fig.8, 211 and 212, because the first and second oscillation mechanisms are being interpreted under 35 USC 112(f) to include the motor, belt and pulley system as described in the disclosure or equivalents thereof, the electric motor with eccentric masses provides oscillating motion to the platform [0063] and is therefore an equivalent oscillation mechanism) arranged to cause movement of the platform ([0063], vibrating electric motors as described in [0021]). It is noted that the embodiment of Fig. 8 only differs from the general embodiments of Fig.’s 1-5 in that two motors are present instead of one as stated in [0063]. The component parts of the embodiment are the same throughout the embodiments and are described in the disclosure in the general references of Fig.’s 1-5; the first oscillation mechanism (211) arranged to impart drive to the platform to oscillate in a frequency range and at a first amplitude ([0026] describes how the controller determines the frequency within a range of the motor; [0022] describes how the electric motors comprise eccentric masses that may be unbalanced to provide vibrations having different amplitudes); and the second oscillation mechanism (212) arranged to impart drive to the platform to oscillate in a frequency range and at a second amplitude ([0022] describes how the electric motors comprise eccentric masses that may be unbalanced to provide vibrations having different amplitudes; [0058] where frequency and amplitude may be set on the control panel; The amplitude of each motor may be set and determined and therefore the device is fully capable of having one oscillating mechanism oscillating with a first amplitude and the second oscillating mechanism at a second amplitude); and wherein the first amplitude is greater than the second amplitude (because the motors operate at different amplitudes, one amplitude would naturally be greater than the other), and wherein each of the first and second oscillation mechanisms is arranged to generally impart drive to the platform in substantially the same direction (vibrating motors 211 and 212 are identical and mounted in parallel and therefore impart drive to the platform in the same direction).
While Ceoldo teaches that the frequency of the motors is controlled by the controller ([0026], [0058], and [0068]-[0072]), Ceoldo does not explicitly teach that the frequency of each motor is controlled individually and therefore does not teach the first oscillation mechanism arranged to impart drive to the platform to oscillate in a first frequency range and the second oscillation mechanism arranged to impart drive to the platform to oscillate in a second frequency range
However, Wu teaches a vibration device (Fig.2) comprising a first and second oscillation mechanism (right and left motors both labelled 15) , wherein the first oscillation mechanism arranged to impart drive to the platform to oscillate in a first frequency range and the second oscillation mechanism arranged to impart drive to the platform to oscillate in a second frequency range ([0020]-[0022] where the vibration drivers (15) vibrate the vibrating plates with different vibration frequencies to accommodate the needs of the user, for example if the user has one comparatively weak foot the vibration frequency may be modulated for that side of the user’s body [0022]). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the oscillation mechanisms of Ceoldo to be individually controlled by the controller as taught by Wu to allow the vibration frequency of each oscillation mechanism to be varied depending on the needs of the user. The device as modified is capable of being controlled at a first frequency range for the first oscillation mechanism and at a second frequency range for the second oscillation mechanism.
With respect to claim 2, Ceoldo as modified is capable of operating wherein the maximum of the second frequency range is greater than the maximum of the first frequency range, and the minimum of the second frequency range is greater than the minimum of the first frequency range 
With respect to claim 4, Ceoldo as modified teaches wherein the first and second mechanisms (Ceoldo, Fig.8, 211 and 212) operate through a drive element (Ceoldo, 6 and 16, where the oscillation mechanisms are directly connected to the intermediate plate 6 which is connected to the platform via elastic element 16) to cause the movement of the platform (Ceoldo, 12 and 13).
With respect to claim 5, Ceoldo as modified teaches wherein the drive element (Ceoldo, 6 and 16) combines drive imparted from the first and second oscillation mechanisms (Ceoldo, 211 and 212) to cause the movement of the platform (Ceoldo, the intermediate plate 6 is a single piece that is imparted with the combined drive of the first and second oscillation mechanisms).
With respect to claim 7, Ceoldo as modified teaches wherein the drive element (Ceoldo, 6 and 16) includes a drive head (16; because the drive head is being interpreted under 35 USC 112(f) as the structure found in the drawings that engages the platform or any equivalents thereof, the elastic component engages the platform and is therefore an equivalent drive head) that engages the platform (Ceoldo, 12 and 13) and a linkage (Ceoldo, intermediate plate 6; because the linkage is being interpreted under 35 USC 112(f) as the pair of arms and a bracket as described in the disclosure or equivalents thereof that connects to both of the oscillation mechanisms and the drive head, the intermediate plate 6 is connected to both of the oscillation mechanisms and the drive head and is therefore an equivalent linkage) connecting the first and second oscillation mechanisms (Ceoldo, 211 and 212, where both are directly attached to the intermediate plate), wherein the drive head (16) is mounted to the linkage (6).

    PNG
    media_image2.png
    488
    600
    media_image2.png
    Greyscale

With respect to claim 35, Ceoldo teaches An exercise apparatus (Fig.8, [0001]) comprising; a platform (Fig.8, upper plates 12 and 13, [0014] upper plate may comprise of just one upper plate coupled to the intermediate plate; [0020], the upper plate may comprise just one upper plate) configured to support a user thereon ([0051]); at least first and second oscillation mechanisms (Fig.8, 211 and 212, because the first and second oscillation mechanisms are being interpreted under 35 USC 112(f) to include the motor, belt and pulley system as described in the disclosure or equivalents thereof, the electric motors with eccentric masses provides oscillating motion to the platform [0063] and is therefore an equivalent oscillation mechanism) arranged to cause movement of the platform ([0063], vibrating electric motors as described in [0021]). It is noted that the embodiment of Fig. 8 only differs from the general embodiments of Fig.’s 1-5 in that two motors are present instead of one as stated in ; the first oscillation mechanism (211) arranged to impart drive to the platform to oscillate in a frequency range and at a first amplitude ([0026] describes how the controller determines the frequency within a range of the motor; [0022] describes how the electric motors comprise eccentric masses that may be unbalanced to provide vibrations having different amplitudes); and the second oscillation mechanism (212) arranged to impart drive to the platform to oscillate in a frequency range and at a second amplitude ([0022] describes how the electric motors comprise eccentric masses that may be unbalanced to provide vibrations having different amplitudes; [0058] where frequency and amplitude may be set on the control panel; The amplitude of each motor may be set and determined and therefore the device is fully capable of having one oscillating mechanism oscillating with a first amplitude and the second oscillating mechanism at a second amplitude; wherein the first and second mechanisms (211 and 212) operate through a drive element (6 and 16), the drive element combining drive imparted from the first and second oscillation mechanisms (211 and 212) to cause the movement of the platform (the intermediate plate 6 is a single piece that is imparted with the combined drive of the first and second oscillation mechanisms).
While Ceoldo teaches that the frequency of the motors is controlled by the controller ([0026], [0058], and [0068]-[0072]), Ceoldo does not explicitly teach that the frequency of each motor is controlled individually and therefore does not teach the first oscillation mechanism arranged to impart drive to the platform to oscillate in a first frequency range and the second oscillation mechanism arranged to impart drive to the platform to oscillate in a second frequency range
However, Wu teaches a vibration device (Fig.2) comprising a first and second oscillation mechanism (right and left motors both labelled 15) , wherein the first oscillation mechanism arranged to impart drive to the platform to oscillate in a first frequency range and the second oscillation mechanism arranged to impart drive to the platform to oscillate in a second frequency range ([0020]-[0022] where the vibration drivers (15) vibrate the vibrating plates with different vibration frequencies to accommodate the needs of the user, for example if the user has one comparatively weak foot the vibration frequency may be modulated for that side of the user’s body [0022]). 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the oscillation mechanisms of Ceoldo to be individually controlled as taught by Wu to allow the vibration frequency of each oscillation mechanism to be varied depending on the needs of the user. The device as modified is capable of being controlled at a first frequency range for the first oscillation mechanism and at a second frequency range for the second oscillation mechanism.
With respect to claim 36, Ceoldo as modified teaches wherein the first and second oscillation mechanisms (Ceoldo, Fig.8, 211 and 212) are able to be operated independently through the drive element to cause the movement of the platform (Wu, [0020]-[0022], the oscillation mechanisms are independently controlled and operated through the drive element).




Allowable Subject Matter
Claims 10, 21-27, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Der Meer (US 2005/0131319 A1) teaches a vibration apparatus comprising one platform and two oscillating mechanisms ([0052], Fig.1). Laurent (US 8,002,684 B2) teaches a vibrating plate apparatus comprising two oscillating mechanisms with varying amplitude. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773